Order, Supreme Court, New York County (Bernard J. Fried, J.), entered March 29, 2007, which granted defendants-respondents’ motion for summary judgment dismissing causes of action for defamation and tortious interference with contract, unanimously affirmed, without costs.
The defamation cause of action was properly dismissed on findings that the letter on which it is based is protected by the common interest privilege, and that plaintiff failed to adduce evidence sufficient to raise an issue of fact as to defendants’ malice (see Liberman v Gelstein, 80 NY2d 429, 437-438 [1992]). *467The tortious interference with contract claim was properly dismissed for lack of evidence of a valid contract (see Lama Holding Co. v Smith Barney, 88 NY2d 413, 424 [1996]). We have considered plaintiffs arguments, including that further disclosure might reveal the existence of material facts warranting the denial of summary judgment on these claims, and find them unavailing. Concur—Tom, J.P., Andrias, Nardelli and Williams, JJ.